Citation Nr: 1824562	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-31 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a left eye disability.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1967 to July 1968.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) Center in Muskogee, Oklahoma.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in October 2017.  A transcript of that hearing is associated with the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon review of the record, the Board concludes that further evidentiary development is necessary.  Although the Board sincerely regrets this delay and is appreciative of the Veteran's service to his country, a remand is necessary to ensure VA provides the Veteran with appropriate process and assistance in developing his claim prior to final adjudication.  

The Veteran contends that during active service he experienced trauma to his left eye as a result of a fight during which he hit his head on the corner of a building in April 1968.  The Veteran's wife testified at the October 2017 hearing that she did not make the comments referenced in the Veteran's medical records dated December 2011 regarding injury to the face as the result of a rifle butt hitting the Veteran's face.  The Board notes that the comments reference that the Veteran was "in service" at the time of the referenced story regardless of the cause of the injury.  The Board also notes that the comments document the incident happening in Washington State, whereas the Veteran hails from Oklahoma, where his military induction occurred, and was stationed at Fort Lee in Virginia during active service.  

The Veteran's service treatment records do not document treatment for facial or eye injury during active service.  However, the Veteran has submitted a letter to his wife dated April 15, 1968 in which he discussed stitches over his eye and nose.  The Veteran was serving at Fort Lee at this time.  

The Veteran's recent medical records document treatment for left eye disability.  The Veteran had shunt surgery on his left eye in April 2013.  

Under McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006), a VA medical examination must be provided when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  

In the present case, medical records show medical treatment of the Veteran's left eye, and competent lay evidence that he had trauma to his face during active service indicating a possible connection between the current eye disability and active service.  However, the record does not contain sufficient information to make a decision on the Veteran's claim, as he has not yet been provided an examination and the Board lacks the medical expertise necessary to determine the nature and etiology of the left eye disability.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  VA should provide an examination upon remand.  


Accordingly, the case is REMANDED for the following action:

1.  With the assistance of the Veteran, seek medical records from 1968 during the time of the Veteran's claimed eye injury.  The Veteran was stationed at Fort Lee in Virginia.  If there is a negative finding, prepare a memorandum so indicating.  

2.  Schedule the Veteran for a VA eye examination.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  

For any eye condition diagnosis made, the examiner should provide a response to the following inquiries:

Is it at least as likely as not (i.e. 50 percent probability) that the eye condition was caused by or incurred in the Veteran's active service?  

The examiner is reminded that the Veteran is competent to report his own experiences and these lay statements should be considered in the opinion provided.  

The examiner is specifically asked to reconcile previous diagnoses, discussions, reports, and treatments, of eye disability symptoms or conditions in the medical record.  

The examiner must provide all findings, along with a complete rationale for his or her opinions, in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.  

3.  When the development is completed, readjudicate the claim on appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case and provide the Veteran and his representative adequate time for a response.  The case should thereafter be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



